DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of a PTH compound of 35 amino acids was previously acknowledged. The traversal is on the ground(s) that there is not a serious search burden to search the 84 residue PTH.  
This was found persuasive and the species election requirement was withdrawn. 
In the reply filed 10/28/2020, Applicants amended claims 1, 5-7, 9-10, 24, 35, 38, 41, 44, 47, 50, 53, 56, 59 and 62-72. Claims 2, 8, 25 and 29-30 were cancelled and claim 73 newly added. 
Claims 1, 3-7, 9-24, 26-28 and 31-73 are under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,406,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections-Withdrawn
The objection to Claim 1 is withdrawn due to amendment of the claim.

			Claim Rejections-Withdrawn 
The rejection of claims 24-25, 35, 38, 41, 44, 47, 50, 53, 56, 59, and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to amendment of the claims and cancellation of claim 25. 
The rejection of claims 1, 2-22 and 27-72 under 35 U.S.C. 102(a)(1) as being anticipated by Sekimori et al. (EP 1 477 496 A, published 11/17/2004, cited on IDS) is withdrawn due to amendment of the claims. 
The rejection of claims 1-72 under 35 U.S.C. 103 as being obvious over Soliman et al. (WO 2013/172967 A1, cited on IDS) and Sato (US 2002/0025929) is withdrawn due to submission of Affidavit stating that the subject matter disclosed in Soliman was obtained directly by joint inventors of this application and it also states that the subject matter disclosed and the invention claimed were owned by the same assignee (Extend Biosciences) no later than the effective filing date of the instant invention. 
The rejection of claims 1-72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,406,202 is withdrawn due to filing of a TD. 
Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-7, 9-24, 26-28 and 31-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by 
Scope of the claimed genus
Amended claim 1 is drawn to a PTH compound, wherein the PTH compound comprises a PTH peptide, consisting essentially of SEQ ID NO: 10, wherein said PTH compound has an increased circulating half-life, a Cmax that is at least about 10-fold greater than the native form, a cAMP EC50 increase of no more than about 1.42 fold when compared to native PTH. Claims 3-7, 9-22 and 33-72 are drawn to properties of the PTH compound. Claims 23-24 and 26 are drawn to wherein the PTH compound is conjugated to Vitamin D. New claim 73  is drawn to a PTH compound, wherein the PTH compound comprises a PTH peptide having at least 90% sequence identity to SEQ ID NO: 10, wherein said PTH compound has an increased circulating half-life, a Cmax that is at least about 10-fold greater than the native form, a cAMP EC50 increase of no more than about 1.42 fold when compared to native PTH.
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. 

Assessment of whether species are support in the original specification 
	Three embodiments of the invention encompassed by the claims were reduced to practice at the time of filing. Applicants disclosed PTH(1-34) conjugated to Vitamin D: VitaminD(25)PEG2K-C-PTH, VitaminD(3)PEG2K-C-PTH and PTH-C-PEG2K-(3)-VitD (Ex. 8). However, PTH-C-PEG2K-(3)-VitD had properties similar to the unmodified PTH [0271] and does not meet the functional limitations of the claims. 
There was no disclosure of other PTH compounds that have the claimed properties. There was no disclosure of PTH conjugated to molecules other than Vitamin D, not hydroxylated at the carbon 1 position with a PEG linker that modify the bioavailability of the compound that meet the functional limitations of the claims. 
	In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the PTH compounds VitaminD(25)PEG2K-C-PTH and  VitaminD(3)PEG2K-C-PTH (Ex. 8) at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 


Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the PTH compound consisting essentially of SEQ ID NO: 10 that leads to the claimed increased bioavailability and half-life. 
 Understanding the physical basis for the claimed activity is critical to determining which of the compounds that meet the structural requirements of the genus also meet the functional requirements of the genus. Importantly, the prior art discloses a PTH that meets the structural limitations of the claims. Sekimori et al. (previously presented)  teach PEG conjugated to PTH that meets the structural limitations of the claims, but does not meet the function limitations of the claims, highlighting the unpredictability of the art. 
This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the 
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the PTH compounds VitaminD(25)PEG2K-C-PTH and  VitaminD(3)PEG2K-C-PTH (Ex. 8). Therefore, only these PTH compounds satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Applicants argue that claims are fully supported by the specification. Applicants argue that the claims were amended to recite “consisting essentially of” which limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the invention. Applicants argue that the amended claims focus on PTH compounds that have cAMP of no more than 1.42 when compared to the native PTH. Applicants argue that the dependent claims have been clarified to recite a C-max that is at least 10 fold greater than the native PTH. Applicants argue that this novel combination of elements is fully supported in the specification. 
These arguments are not persuasive. As indicated above, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of 
	In summary, a skilled artisan would reasonably conclude that the inventors, at the time the application was filed, had possession of the PTH compounds VitaminD(25)PEG2K-C-PTH and  VitaminD(3)PEG2K-C-PTH (Ex. 8) at the time the invention was filed. 
	For the reasons presented above, the rejection is maintained. 

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-7, 9-24, 26-28 and 31-73  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 44, 46, 57 and 81-82 of copending Application No. 16/920,652 (reference application). This is a NEW rejection because the copending claims were filed after mailing of the NF rejection on 6/4/2020). 
 Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims therapeutic protein comprising a carrier drug conjugate comprising a targeting group that is Vitamin D that is not hydroxylated at the carbon 1 position conjugated to a therapeutic protein at the carbon 3 position of Vitamin D (claim 32), wherein the therapeutic protein has PTH activity and comprising an amino acid sequence at least 90% sequence identity to SEQ ID NO: 10 (claim 44), further comprising a scaffold (claim 46), wherein the composition is administered by transdermal…etc, (claim 57), wherein the scaffold if PEG (claim 81), wherein the sequence is SEQ ID NO: 10 (claim 82). The copending Application does not claim the Cmax or Ec50, however the copending PTH compound would have the same properties as instantly claimed. The MPEP § 2112 states: “Once a reference In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  The instant specification claims the same PTH compound, conjugated to Vitamin D not hydroxylated that the carbon 1 position would have the same properties (instant claims 1, 23 and 24). Therefore, the copending Application anticipates the instant claims 1, 3-7, 9-24, 26-28 and 31-73.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654